               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :   CRIMINAL NO. 1:14-CR-321
                                          :
             v.                           :   (Chief Judge Conner)
                                          :
TERRENCE BYRD (1),                        :
                                          :
                   Defendant              :

                                     ORDER

      AND NOW, this 6th day of June, 2019, upon consideration of the motion (Doc.

28) to suppress evidence by defendant Terrence Byrd (“Byrd”), and the parties’

respective supplemental briefs in support of and opposition to said motion, (Docs.

108, 110), and for the reasons stated in the accompanying memorandum, it is hereby

ORDERED that Byrd’s motion (Doc. 28) to suppress is DENIED.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
